Citation Nr: 0533808	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  03-18 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for breast cancer due 
to taking Premarin prescribed while in service.

2.  Entitlement to service connection for residuals of nerve 
injury due to breast cancer surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1974 to 
June 1977. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  The Board notes that the veteran 
originally requested a hearing in connection with these 
claims, but subsequently withdrew her request.

The Board also notes that the RO prepared a supplemental 
statement of the case in January 2004 that addressed the 
broader questions of entitlement to service connection based 
on direct incurrence of breast cancer in service or on a 
presumption of service incurrence for cancer manifested 
within a year of service.  See 38 C.F.R. §§ 3.307, 3.309 
(2005).  However, the issue as addressed in the statement of 
the case and by the veteran in her appeal was limited to the 
question of whether service connection may be awarded based 
on the veteran's use of Premarin that was prescribed in 
service.  The Board will limit its consideration accordingly.  
See 38 C.F.R. § 20.200 (2005).


FINDINGS OF FACT

1.  The veteran's breast cancer has not been shown to have 
been caused by her taking Premarin.

2.  Nerve injury sustained as a result of breast cancer 
surgery was not caused or made worse by service-connected 
disability.




CONCLUSIONS OF LAW

1.  The veteran's breast cancer was not the result of her 
taking Premarin prescribed during active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2005).

2.  The veteran does not have residuals of nerve injury 
related to breast cancer surgery as secondary to service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that breast cancer discovered in 2000 
was the result of her having taken Premarin estrogen 
medication for some 25 years after initially being prescribed 
by a military medical facility doctor while in service.  She 
also contends that she has nerve damage as a result of the 
surgeries associated with her breast cancer.  

The veteran's service medical records (SMRs) are of record, 
and they show that she was prescribed Premarin as early as 
July 1975.  She contends that she continued to take Premarin 
until she was diagnosed with breast cancer following a 
lumpectomy in November 2000.  The veteran underwent 
additional surgeries for removal of lymph nodes from her arm 
and breasts, and subsequent successful chemotherapy and 
radiation therapy.  She also underwent surgeries for 
implantation and removal of a catheter device. 

In support of her claim that her breast cancer was caused by 
her taking Premarin, the veteran submitted evidence in the 
form of literature from the manufacturer of Premarin which 
indicates that, while the majority of studies have not shown 
an increased risk of breast cancer in women who have ever 
used estrogen therapy, there are conflicting data whether 
there is an increased risk in women using estrogens for 
prolonged periods of time, especially in excess of 10 years.  
More recent literature from the drug's manufacturer indicates 
that using estrogens "may increase your chances of getting. 
. .breast cancer."  Also submitted was information from the 
National Institute of Environmental Health Sciences Internet 
site that included a report on carcinogens, which report 
listed estrogen therapy as a "known human carcinogen[]," 
and attributed to steroidal estrogens "a less consistent 
increase in the risk of breast cancer" as compared to the 
risk of endometrial cancer.  The veteran also submitted an 
analysis of her own research into a possible etiological 
connection between estrogen therapy and breast cancer, and 
included citations to opinions expressing such a connection.

The veteran was afforded several VA medical examinations 
given in October 2003 in connection with these and other 
claims.  The report of one of those examinations noted the 
veteran's history of Premarin use since 1975.  The examiner 
noted that it is not unusual for women who have been on 
Premarin for many years to be diagnosed with breast cancer.  
The examiner also noted there is a vast number of women who 
have never taken Premarin who also have breast cancer.  The 
examiner concluded that "We do not know if [Premarin] caused 
breast cancer or not," and that he did not see how anybody 
should be service connected based on having taken Premarin 
for this extended period.  

The RO asked for a second opinion, which was provided in 
September 2003 by another VA physician.  The oncologist 
providing this opinion was specifically asked to review the 
veteran's recently submitted letter and research findings, 
and to comment as to whether, in light of recent medical 
studies, it can be said that the veteran's breast cancer was 
the result of her long-term use of Premarin.  The physician 
noted the veteran's medical history as related to these 
issues, and reiterated her contention that the currently 
available data supports her claim that her long use of 
Premarin caused her breast cancer.  The examiner noted that, 
while there are some studies that have recently reported that 
the use of estrogen over the long term may increase the risk 
of breast cancer slightly, there are also studies suggesting 
otherwise.  The examiner concluded that, given the current 
data on the risk of breast cancer with the use of estrogens, 
he did not think that there was any justification for 
awarding service connection for breast cancer based on 
prolonged use of estrogens.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Further, disability which is 
proximately due to or the result of a service-connected 
disease or injury is considered service connected, and when 
thus established, this secondary condition is considered a 
part of the original condition.  38 C.F.R. § 3.310(a).

Here, there is clear medical evidence that the veteran indeed 
suffered breast cancer and the accompanying surgeries and 
chemo and radiation therapy.  There is also evidence of 
record that the veteran was prescribed Premarin while in 
military service in 1975.  However, there is no medical 
evidence of a nexus between the current disability and the 
medication begun in service.  The veteran has proffered much 
information that there may be an elevated risk of breast 
cancer due to long-term use of Premarin, but this is far from 
a finding that this in fact occurred in her case, or even 
that it is as likely as not that her breast cancer was caused 
by Premarin use.  

Both of the medical opinions of record which specifically 
addressed the question of whether this veteran's breast 
cancer was caused by use of Premarin concluded that, based on 
all the evidence, including the somewhat conflicting medical 
literature, there was no basis for finding a relationship.  
Both physicians discussed the veteran's contentions and the 
conflicting opinions as to whether or not Premarin causes 
breast cancer, but each provided his rationale for the 
conclusions they reached.  The oncologist providing the 
September 2003 opinion reached his conclusion after studying 
the veteran's newly submitted evidence, much of which 
supported her contention, as well as other studies suggesting 
otherwise.  This examiner concluded that, given the current 
data available on the risk of breast cancer with the use of 
estrogens, he did not think that there was any justification 
for awarding service connection for breast cancer based on 
prolonged use of estrogens. 

Thus, while there is medical evidence that the veteran 
suffered breast cancer and the accompanying surgeries and 
chemo and radiation therapy, and there is evidence that the 
veteran was prescribed Premarin while in military service in 
1975, the preponderance of the evidence is against her claim.  
The Board gives greater evidentiary weight to the opinions by 
the examiners who have analyzed the specifics of this 
veteran's case.  The information she provided regarding 
increased risks is probative evidence, but not of the same 
weight as that of experts who have reviewed the specifics of 
her individual case.

The veteran contends that her prolonged use of Premarin 
caused her breast cancer.  However, there is no evidence that 
the veteran has the specialized education, training, and 
experience required to render competent medical opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(1).

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against the claim of service connection for 
breast cancer due to Premarin use.  

Having has found that the veteran's breast cancer due to 
Premarin use is not service connected, as a matter of law it 
follows that she cannot be granted service connection for 
residuals of nerve injury related to her breast cancer 
surgery as secondary to a service-connected disability.  38 
C.F.R. § 3.310(a).  In other words, the nerve injury was the 
result of surgery performed for a disability that is not 
service connected.  The provisions of 38 C.F.R. § 3.310(a) do 
not provide a basis for an award under such circumstances.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in August 
2002, just five days after receipt of her claim, and several 
months before the RO's adverse opinion.

Specifically regarding VA's duty to notify, the notification 
to the veteran apprised her of what the evidence must show to 
establish entitlement to service connection, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran provide any evidence or information she had 
pertaining to her claims.  The RO also provided a statement 
of the case (SOC) and a supplemental statement of the case 
(SSOC) reporting the results of the RO's reviews, and the 
text of relevant VA regulations.   

Regarding VA's duty to assist, the RO obtained the veteran's 
SMRs and VA medical records, and secured two medical opinions 
during the pendency of her claim in order to develop the 
evidence necessary to address her service connection claims.  
VA has no duty to inform or assist that was unmet.


ORDER

Entitlement to service connection for breast cancer due to 
taking Premarin prescribed while in service is denied.

Entitlement to secondary service connection for residuals of 
nerve injury related to breast cancer surgery is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


